297 So. 2d 840 (1974)
In re ADOPTION OF A.M.L., a Minor.
No. 73-410.
District Court of Appeal of Florida, Second District.
July 24, 1974.
Frank B. Watson, Jr. and T. Rankin Terry, Jr. of Roberts, Watson, Taylor & McNeil, Fort Myers, for appellants.
Sheppard & Johnson by Emmet B. Anderson, Fort Myers, for appellee.
MANN, Chief Judge.
This is an appeal from a brief order denying, without ascription of reason, the petition of foster parents to adopt a small child who has been in their care since she was two months old. The child's mother was married at the time of the birth and both the mother and her husband have consented to the adoption. A man who is said to be the natural father of the child contested the adoption. The record before us is scant, but reveals a report of the Division of Family Services which recommends the adoption and reports to the circuit court that the adopting parents are fit persons to adopt this child.
This is among those cases in which the easy way out for an appellate court is to affirm for failure of the appellant to bring an adequate record, but we are mindful of the paramount interest in the welfare of the child as well as the presumption of correctness which attends the trial judge's order. Recently, in Gregory v. Gregory, Fla.App.2d 1974, 289 So. 2d 468, this court, speaking through Circuit Judge Alan R. Schwartz, declined to pursue the easy course. There we allowed the appellant an opportunity to perfect the record pursuant to Rule 3.6(l) F.A.R. We follow the same procedure here. If it is necessary to reconstruct the record, provision is made by Rule 3.6(l) F.A.R. of a means whereby the appellant may do so. See Travelers Insurance Co. v. Agricultural Delivery Service, Inc., Fla.App.2d 1972, 262 So. 2d 210; Agricultural Delivery Service, Inc. v. Travelers Insurance Co., Fla.App.2d 1972, 269 So. 2d 429.
In the interest of this child's welfare, we allow the appellant 30 days within which to furnish an adequate record. If the record of proceedings in the trial court must be reconstructed, additional time will be allowed *841 upon motion addressed to the trial court.
Ordered accordingly.
GRIMES, J., and NANCE, L. CLAYTON, Associate Judge, concur.